DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 October 2021 has been entered.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38, 40, and 48-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 38 recites the limitation "said adhesion addition" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  This rejection may be overcome by amending the claim to recite an adhesion promoter rather than an adhesion addition.
Claim 40 depends from Claim 29, which in turn depends from Claim 19.  Claim 19 recites that the claimed secondary component constitutes 1-30 vol% of the composition.  Claim 40 further limits the claimed secondary component to a plasticizer, but indicates that the plasticizer may be present in amounts of 1-40 wt%.  
The range recited by dependent Claim 40 is broader than the range recited by independent Claim 19.  It is unclear whether amounts of secondary component in excess of the amount recited in independent Claim 19 are included within the scope of Claim 40.  Therefore, the full metes and bounds of Claim 40 cannot be determined.  This rejection may be overcome by (1) deleting the amount of plasticizer from Claim 40, or (2) reciting a range of plasticizer narrower than the amount of secondary component permitted by Claim 19.
 Claims 48-51 recite the limitation “said one or more optional secondary components” in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  This rejection may be overcome by deleting the term “optional” from Claims 48-51.  
Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 19, 20, 25-28, 42, 44, and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Murphree et al. (US 2013/0292123).  MatWeb (Polyglycolic Acid, Polylactic Acid, and Vulcanized Rubber Data, p. 1-6) is cited as an evidentiary reference.  Both references were cited in a prior Office action.
Regarding Claims 19, 20, and 25-28, Murphree teaches degradable balls for downhole use (Abstract).  The balls may be used in temporarily sealing perforations in wellbores, isolating segments of wellbores, and actuating wellbore tools (p. 1, [0002]).  Degradable balls used in these applications read on tools.
Murphree’s degradable balls include an incompliant degradable polymer and a compliant filler material (p. 1, [0008]).  The term “degradable” refers to the conversion of materials into smaller components, intermediates, or end products by the result of solubilization or hydrolytic degradation (p. 2, [0025]).  The balls may be degraded by aqueous based fluids under acidic, neutral, or basic pH environments depending on chemical composition (p. 8, [0081]).  It is evident that Murphree’s incompliant degradable polymer reads on a first polymeric material that is dissolvable and/or degradable in a fluid as claimed.  
Suitable examples of compliant filler materials include vulcanized rubber particles (p. 3, [0042]).  This reads on a second material including particles of elastomer as claimed.  A compliant filler particle such as vulcanized rubber may have an average diameter of 50 nm - 500 m (p. 4, [0045]).  This overlaps the claimed range of 30-1,000 m.
The compliant filler material may be present in amounts of 0.5-50 wt% (p. 4, [0044]), indicating that the noncompliant degradable polymer may be present in amounts of 50-99.5 wt%.  The amounts recited in Claim 19 refer to percent by volume (vol%) rather than percent by weight (wt%).  
As indicated above, suitable compliant filler materials include vulcanized rubber particles.  Suitable noncompliant degradable polymers include polyglycolic acid (PGA) and polylactic acid (PLA) (p. 3, [0041]).  PGA has a density ranging from 1.5-1.7 g/cc; PLA has a density ranging from 1.0-2.47 g/cc; and vulcanized rubber has a density of 0.95 g/cc (MatWeb at pages 1, 2, and 6 under Physical Properties heading).  These values can be used to calculate the vol% for the compliant filler and noncompliant degradable polymer as follows1:

    PNG
    media_image1.png
    144
    705
    media_image1.png
    Greyscale

Thus, when employing a degradable polymer such as PLA or PGA and a filler such as vulcanized rubber, the claimed first material will be present in amounts of 20.2-99.5 vol% and the claimed second material will be present in amounts of 0.5-52.6 vol%.  These ranges overlap the claimed ranges of 5-49 vol% and 51-90 vol%, respectively.  A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05(I).  For the portions of Murphree’s ranges overlapping the claimed ranges, the second material will be present in amounts greater than the first material.
In addition to the degradable polymer and filler, additives such as a degradation accelerator, plasticizer and filler may also be present.  These additives each read on the claimed secondary component.   Murphree does not disclose a suitable amount of degradation accelerator, plasticizer, or filler in terms of vol%.  
A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antonie, 559 F.2d 618 (CCPA 1977).
In this case, Murphree does teach including a plasticizer in an amount sufficient to provide a variety of desired characteristics including improved compatibility of the melt blend components; improved processing characteristics; and control and regulation of the sensitivity and degradation of the polymer by moisture (p. 6, [0060]).  More generally, Murphree recognizes that degradation accelerators, plasticizers, and fillers are used to tailor properties of the degradable ball including degradation rate, strength, and density (p. 4, [0050]-[0051]).  A recognition in the prior art that a property is affected by the variable is sufficient to find the variable result-effective." In re Applied Materials, Inc., 692 F.3d 1289, 1297 (Fed. Cir. 2012). Thus, Murphree’s teachings demonstrate that the amount of degradation accelerator, plasticizer, and/or filler is a result-effective variable affecting the characteristics indicated above.  
It would have been obvious to one of ordinary skill in the art at the time of filing to optimize the percent by volume of degradation accelerator, plasticizer, and/or filler in Murphree’s composition by routine experimentation to arrive at the claimed amount of secondary component, with a reasonable expectation of successfully obtaining the desired compatibility, processing, degradation, strength, and density characteristics in the final product.  See MPEP 2144.05. 
Murphree teaches first materials such as PLA and PGA that are identical to first materials recited in the instant claims and described in the specification.  Therefore, Murphree’s PLA and PGA will intrinsically possess the claimed solubility and dissolution or hydrolyzation rate.  Products of identical chemical compositions cannot have mutually exclusive properties.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established.  See MPEP 2112.01.  
Although not expressly recited, Murphree’s vulcanized rubber particles will be bonded together as claimed, inasmuch as all such particles are dispersed and joined together by the same common solid polymer matrix.  In addition, as indicated above, Murphree teaches materials identical to those required by the claims and disclosed in the instant specification.  The use of identical materials will result in identical physical characteristics, including bonding between the first and second materials.
Murphree further teaches a method which involves introducing the degradable ball into a wellbore tool in a wellbore penetrating a subterranean formation, thereby reducing the fluid flow through at least a portion of the wellbore tool.  The ball is then degraded in the wellbore (p. 8, [0080]-[0082]).  This reads on the method of Claims 19, 20, and 25-28.
Regarding Claim 42, Murphree does not teach a degree of hardness and mechanical response attributable to the particulate vulcanized rubber equivalent to the claimed second material.  Nevertheless, Murphree as applied above is compositionally identical to the claimed invention and will therefore intrinsically possess the required degree of hardness attributable to the particulate vulcanized rubber secondary material.  Products of identical chemical compositions cannot have mutually exclusive properties.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established.  See MPEP 2112.01.
Regarding Claims 44 and 66, the degradable ball may have a core-shell structure.  Suitable shell compositions may include degradable polymers (p. 4, [0048]).  A degradable shell reads on the claimed coating.

Claims 29-38, 40, 41, 43, 45, 54-57, 65, and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Murphree as applied to Claims 19 and 28 above, further in view of Liang et al. (US 2013/0081801; cited in prior Office action).
Regarding Claims 29, 30, 34, and 40, Murphree remains as applied to Claims 19 and 28 above.  Murphree teaches the use of additives such as plasticizers (p. 4, [0051]; p. 6, [0060]).  A plasticizer may be included in amounts of 1-10 wt% (p. 4, [0051]).  As indicated above, a degradable polymer equivalent to the claimed first material may be included in amounts of 50-99.5 wt%.  This indicates that the weight ratio of the first material to the plasticizer may range from 5:1 to 99.5:1.  This overlaps the claimed range of 3:1 to 25:1.  Murphree fails to teach any specific plasticizers.
In the same field of endeavor, Liang teaches degradable coatings for use on downhole tools.  The degradable coating includes a degradable polymer comprising lactic acid or glycolic acid (i.e. PLA or PGA), and a plasticizer (Abstract).  Suitable plasticizers include glycerol (p. 3, [0021]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to select glycerol (a polyhydric alcohol or polyol) as a plasticizer in Murphree’s degradable ball.  Liang demonstrates that glycerol is recognized in the art as an effective plasticizer for PLA or PGA-based compositions used as degradable polymer materials in downhole applications.  It is prima facie obvious to select a known material based on its suitability for its intended use.  See MPEP 2144.07.
Regarding Claim 31, suitable degradation accelerators degrade to form acidic or basic degradation products that, in turn, enhance the rate of degradation of the degradable polymer.  Various accelerators including the salts listed at page 4, [0052] and the carboxylic acids listed at page 5, [0055] are recognized in the art as being soluble in aqueous systems.  
Regarding Claims 32, 52, 53, and 64, suitable fillers include inorganic minerals, silica materials and powders, ceramic materials, metallic materials and powders (p. 6, [0062]), and natural organic materials such as ground nut shells (p. 6, [0063]).  These solid materials will exist as a third phase in the composition forming Murphree’s degradable balls.
Regarding Claim 33, Murphree’s degradation accelerators may be highly soluble in water and dissolve quickly, thereby increasing the surface area or porosity of the degradable polymer of the degradable ball, which in turn increases the degradation rate (p. 4, [0052]).  This reads on a decomposition reaction upon exposure to fluid.
Regarding Claims 35, 36, 41, and 65, suitable degradation accelerators include oxides such as magnesium oxide (MgO) and calcium oxide (CaO), as well as calcium carbonate (p. 4, [0052]).  
Regarding Claim 37, suitable fillers include fumed silica (p. 6, [0062]), glass fiber (p. 6, [0064]), and carbon black (p. 6, [0067]).
Regarding Claim 38, the use of plasticizers results in increased compatibility of the components of the degradable ball during melt blending (p. 6, [0060]).  Thus, Murphree’s plasticizer reads on a compatibilizer.
Regarding Claim 43, Murphree does not teach a degree of hardness and mechanical response attributable to the particulate vulcanized rubber equivalent to the claimed second material.  Nevertheless, Murphree as applied above is compositionally identical to the claimed invention and will therefore intrinsically possess the required degree of hardness attributable to the particulate vulcanized rubber secondary material.  Products of identical chemical compositions cannot have mutually exclusive properties.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established.  See MPEP 2112.01.
Regarding Claims 45 and 67, the degradable ball may have a core-shell structure.  Suitable shell compositions may include degradable polymers (p. 4, [0048]).  A degradable shell reads on the claimed coating.
Regarding Claims 54 and 55, in addition to a plasticizer, Murphree teaches the use of degradation accelerators including magnesium oxiden calcium oxide, and calcium carbonate (p. 4, [0052]).   
Regarding Claims 56 and 57, Murphree teaches the use of fillers such as carbon black (p. 6, [0067]).  This filler is recognized in the art as having a black color, and will add some degree of this color to the composition when used.  

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Murphree and Liang as applied to Claim 29 above, further in view of Lecerf et al. (US 2015/0159477; cited in prior Office action).
Regarding Claim 39, Murphree and Liang remain as applied to Claim 29 above.  Murphree and Liang do not teach one or more components selected from the claimed group.
In the same field of endeavor, Lecerf teaches a method involving introducing a plugging agent to a wellbore after performing fracturing and shut-in operations (p. 1, [0007]).  The plugging agent may be a degradable and/or dissolvable material (p. 2, [0023]).  Suitable removable materials include PLA and PGA.  Additional removable materials include polyvinylpyrrolidone (PVP) (p. 3, [0027]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Murphree’s PLA or PGA with PVP.  Lecerf demonstrates that these materials are recognized in the art as equivalents suitable for the same purpose, i.e. as degradable polymers used in degradable plugging/sealing materials in downhole applications.  It is prima facie obvious to combine equivalent materials when the equivalence is recognized by the prior art.  See MPEP 2144.06.  Although not expressly recognized by the cited prior art, the PVP taught by Lecerf is identical to the claimed PVP and will therefore have the same tying or binding effect on the components of Murphree’s composition.

Response to Arguments

Applicant's arguments filed 22 October 2021 have been fully considered but they are not persuasive.
The Applicant argues that the claims are not obvious in view of Murphree either alone or in combination with Liang and/or Lecef.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT S JONES JR/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


    
        
            
    

    
        1 Vol. % = (Wt.%)/(Density)